United States Court of Appeals
                           For the Eighth Circuit

                    ___________________________

                            No. 17-3569
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                         Mark Anthony Reyna, Sr.

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the District of South Dakota - Sioux Falls
                               ____________

                       Submitted: October 15, 2018
                         Filed: January 31, 2019
                             [Unpublished]
                             ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.
      Mark Anthony Reyna, Sr., pleaded guilty to being a prohibited person in
possession of firearms in violation of 18 U.S.C. §§ 922(g)(1), 922(g)(3), and
924(a)(2). The district court1 sentenced him to 63 months’ imprisonment. We affirm.

       While Reyna was at work, law enforcement officers searched his home
pursuant to a warrant. Officers seized, as relevant here, a digital scale with
methamphetamine residue from Reyna’s kitchen, as well as ammunition and two
semi-automatic pistols from his bedroom. When Reyna was later arrested, officers
found $213 cash and 4.1 grams of cocaine on his person. Reyna admitted that the
digital scale, ammunition, and firearms were his. He told officers that he had
purchased the firearms for protection because his home had been broken into and
because he had heard that a child was abducted from his son’s school.

      The district court calculated Reyna’s advisory sentencing range under the U.S.
Sentencing Guidelines (Guidelines). Over Reyna’s objection, the district court
increased Reyna’s base offense level by 4 under § 2K2.1(b)(6)(B), which provides
for an increase if the defendant “used or possessed any firearm or ammunition in
connection with another felony offense.” The court determined that Reyna’s total
offense level was 21, that his criminal history category was V, and that his advisory
sentencing range was 70 to 87 months’ imprisonment. The court varied downward
to ensure that Reyna received credit for the time he already had served in custody.

       Reyna first argues that the district court erred when it increased his offense
level under § 2K2.1(b)(6)(B). He does not dispute that he possessed a personal-use
amount of cocaine at the time of his arrest or that his possession constituted a felony
under state law. Reyna contends that his firearms were not sufficiently connected to
the drug-possession felony offense to warrant the enhancement.


      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                         -2-
       “For purposes of the § 2K2.1(b)(6)(B) enhancement, a firearm is possessed ‘in
connection with’ a drug possession felony if it ‘facilitated, or had the potential of
facilitating,’ that other felony.” United States v. Quinn, 812 F.3d 694, 700 (8th Cir.
2016) (quoting § 2K2.1 cmt. n.14(A)). The enhancement does not apply if the
defendant’s possession of the drugs and firearm was “the result of mere accident or
coincidence.” United States v. Smith, 535 F.3d 883, 885 (8th Cir. 2008). Instead, the
evidence must show that “the firearm had a purpose or effect with respect to the other
felony offense.” Id. (internal quotation marks and citation omitted).

        We find no clear error in the district court’s factual finding that Reyna’s
possession of firearms facilitated or had the potential of facilitating his drug
possession. See id. (standard of review). The court distinguished the circumstances
in this case from those of Smith, in which the evidence did not prove that the
defendant’s “simultaneous possession of firearms, ammunition, and
methamphetamine residue was anything other than coincidence.” Id. In Smith, the
defendant admitted to using a rifle to kill coyotes, and a search of his home revealed
a rifle, a shotgun, a spare shotgun barrel, ammunition, a methamphetamine pipe, and
a baggie containing methamphetamine residue. We “reject[ed] the district court’s
conclusion that the mere presence of drug residue . . . and firearms alone [was]
sufficient to prove the ‘in connection with’ requirement of § 2K2.1(b)(6).” Id. at 886;
see also United States v. Walker, 900 F.3d 995, 997 (8th Cir. 2018) (“clear error to
find that the firearm facilitated, or had the potential to facilitate, the possession of a
user quantity of drugs” where evidence “show[ed] a temporal and spacial nexus
between the drugs and firearm, but no more”). In contrast, the district court here
explained that Reyna’s firearms did not have “a hunting purpose,” that his digital
scale with methamphetamine residue “indicate[d] evidence of distribution of drugs,”
and that “at the time of his arrest he was found in possession of drugs.” The court
also considered that Reyna purchased the firearms for protection, a fair inference



                                           -3-
being that the firearms had the purpose or effect of protecting the drugs that Reyna
possessed.

       Reyna next argues that his sentence is substantively unreasonable because the
court gave too much weight to his conviction for burglary of a habitation, which he
committed in 1997 when he was eighteen years old, and his conviction for aggravated
robbery, which he committed in 1998 when he was nineteen years old. These
convictions provided 6 of Reyna’s 10 criminal history points, causing his criminal
history category to be V instead of III, and the 1998 robbery increased his base
offense level by 6.

       We find no abuse of discretion in the sentencing decision. See Gall v. United
States, 552 U.S. 38, 51 (2007) (standard of review). In denying Reyna’s request for
a downward variance or departure on the basis of overstated criminal history, the
district court stated that “while two of those [convictions] are for old offenses, they
are offenses that make the risk of possessing guns and the potential of engaging in
additional criminal activity more likely.” After considering Reyna’s full criminal
history, the court concluded that the Guidelines sentencing range “is appropriate
punishment for the offense here.” We thus conclude that the district court did not
commit a clear error of judgment in weighing Reyna’s criminal history. See United
States v. Johnson, 812 F.3d 714, 715-16 (8th Cir. 2016) (per curiam) (no abuse of
discretion in denying downward variance from a properly calculated sentence on the
basis of an overstated criminal history).

      The sentence is affirmed.
                      ______________________________




                                         -4-